              Case 1:20-cv-04448-LJL Document 40 Filed 11/25/20 Page 1 of 1




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

   ALEX HOLMES, JOSH NAVARRO, NICO
   TRAMONTANA, BITCOIN VENTURES 2020, LLC,
   YASAR CORPORATION and ONEPURPOSE LTD.,
                                                                        ORDER RE. PROPOSED
                                        Plaintiffs.                     DEFAULT JUDGMENT
                                                                         IN FAVOR OF NICO
                  against-                                                 TRAMONTANA

   CHET MINING CO, LLC, CHET MINING CO CANADA                          Pursuant to 28 U.S.C. §1746
   LTD., and CHET STOJANOVICH,
                                                                     Civ. Action No.: Civ. Action No.:
                                        Defendants.                        1:20-cv-04448-LJL


         The Court is in receipt of a proposed Order of Default Judgment filed by Plaintiff Nico

  Tramontana ("Tramontana"). See Dkt. No. 29. The proposed order would award Tramontana

  the principal amount of 76,260.19.     However, Tramontana appears to have pled damages

  totaling $80,550.00. See Dkt. No. 1 ¶71. It is HEREBY ORDERED that within one week of the

  date of this Order, Plaintiff Tramontana shall file a letter with the Court explaining this

  discrepancy, along with a revised proposed order of default judgment as appropriate.



          11/25/2020
  Dated:____________________

So Ordered:    New York, New York
                                                      ____________________________
                                                      Hon. Lewis J. Linman
                                                      District Judge
